United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
DEPARTMENT OF THE NAVY, BANGOR
NAVAL SUBMARINE BASE, Silverdale, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1619
Issued: February 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2013 appellant, through his attorney, filed a timely appeal from a January 2,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed in 180 days from the most recent OWCP
decision. One hundred and eighty days from January 2, 2013 was July 1, 2013. Since using July 3, 2013, the date
the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark
is considered the date of filing. The appeal was postmarked on June 28, 2013, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant, through his attorney, is only appealing from OWCP’s January 2, 2013 decision.
Although the Board has jurisdiction over OWCP’s June 7, 2013 merit decision, appellant has not appealed this
decision, which denied his claim for compensation for leave without pay from April 25 to May 3, 2013. Therefore,
the Board has not addressed it on this appeal. See 20 C.F.R. § 501.3(a), (c).

ISSUES
The issues are:
(1) whether appellant received a $2,934.53 overpayment of
compensation; and (2) whether OWCP abused its discretion in denying waiver of the
overpayment.
On appeal, counsel contends that OWCP improperly offset the amount of the
overpayment by withholding money owed to appellant which denied administrative due process.
He further contends that appellant’s wife did not work outside the home after appellant returned
to work at the employing establishment. Counsel requested that the Board set aside the
overpayment decision and return the case record to OWCP for additional development and
issuance of a de novo decision.
FUAL HISTORY
OWCP accepted that on February 27, 2007 appellant, then a 24-year-old shipfitter,
sustained a lumbar strain and temporary and permanent aggravation of a herniated nucleus
pulposus while moving a steel plate. He stopped work on June 24, 2009 as no work was
available within his physical limitations. OWCP placed appellant on the periodic compensation
rolls and paid wage-loss compensation for his total disability.
On June 6, 2012 the employing establishment advised OWCP that appellant had returned
to full-time modified-duty work as a transportation assistant on that date.4 OWCP stopped his
automatic compensation payment, but he continued to receive total disability compensation from
June 3 to 30, 2012.
On June 7, 2012 appellant filed a claim (Form CA-7) for wage-loss compensation for a
medical appointment on June 8, 2012.
By letter dated June 27, 2012, OWCP made a preliminary determination that appellant
received an overpayment of compensation in the amount of $2,934.53 from June 3 to 30, 2012
because he continued to receive disability compensation after his return to work. It explained the
calculation of the overpayment and found that he was without fault in its creation because he was
not aware nor could he reasonably have been expected to know that it had paid compensation
incorrectly as a result of an inability to stop the payment prior to its issuance. OWCP requested
that appellant complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documents to determine the issue of waiver. Additionally, it notified
him that, within 30 days of the date of the letter, he could request a telephone conference, a final
decision based on the written evidence or a prerecoupment hearing.
The completed overpayment worksheet indicated that appellant received net
compensation of $3,445.66 for the stated period when he should have received $414.43. OWCP
credited deductions it made for $96.70 in compensation for the June 8, 2012 medical

4

In an August 7, 2012 decision, OWCP found that appellant’s actual wages as a transportation assistant as of
June 6, 2012 fairly and reasonably represented his wage-earning capacity.

2

appointment, $18.30 for basic life insurance premiums and $7.08 for optional life insurance
premiums, which yielded an overpayment of compensation of $2,909.15.
On July 27, 2012 OWCP reissued the preliminary overpayment determination because
the previous notice had been returned to OWCP as undeliverable. It determined that appellant
received net compensation in the amount of $3,868.00 when he should have received $414.43.
OWCP retroactively deducted $396.96 for health benefits, $18.30 for basic life insurance
premiums, $7.08 for optional life insurance premiums and $96.70 in compensation he should
have been paid for the June 8, 2012 medical appointment, resulting in an overpayment of
compensation of $2,934.53.
On August 1, 2012 appellant requested a telephone prerecoupment hearing. He noted
that the overpayment occurred through no fault of his own and requested a waiver of repayment.
At the October 25, 2012 prerecoupment hearing, appellant’s attorney did not dispute the
fact of overpayment, but disagreed with the calculation of the overpayment amount. Citing
Board cases, he contended that OWCP improperly offset the overpayment with amounts owed to
appellant and it denied him administrative due process. Counsel requested that OWCP issue a de
novo decision to correct the amount of the overpayment. He noted that if an OWCP hearing
representative determined that the amount of the overpayment was significantly larger than what
was calculated, the claim should be remanded for recalculation. Counsel contended that the
$1,000.00 offset was a significant amount and appellant would have a better chance of having
the debt waived if it was larger. He stated that appellant’s monthly expenses included $850.00
for rent; $166.00 for car insurance; $300.00 for a car note; $156.00 for two cellphones with no
home telephone; $100.00 for electricity and heat: $150.00 for his son’s special needs tuition;
$46.00 for garbage; $600.00 for food; $60.00 to $90.00 for diapers for a three-year old son;
$75.00 for car repairs; $30.00 for school supplies; $25.00 for school lunches; $125.00 for
clothing; $40.00 for yard work; $50.00 for miscellaneous that was allowed under OWCP
procedure manual; and $25.00 for over-the-counter medication. Counsel stated that a creditor’s
garnishment was lifted and appellant owed Harrison Medical Center $1,150.00 or $100.00 a
month. Appellant had a $700.00 balance for speech therapy for his son, which required a
monthly payment of $110.00. He owed a children’s dentist $1,150.00 or $75.00 a month.
Appellant had no bank credit cards. He lost his 2001 Honda when he did not receive
compensation. Appellant’s wife testified that she had no jewelry, artwork, airplane, boat,
all-terrain vehicle, second home, time share property, furs, stocks or bonds. She had about
$192.00 in a bank account. Appellant and his wife had $27.00 in cash. He contended that they
could not afford to repay the overpayment now, but maybe they could do so in a year.
Appellant’s monthly take-home pay was $3,746.00 and his wife had no income. Counsel
concluded that Board case precedent indicated that the case should be remanded if an
overpayment was not calculated correctly to allow appellant to have a prerecoupment hearing
regarding the correct amount.
On November 1, 2012 appellant submitted a Form OWCP-20 and accompanying
documents listing monthly income of $3,746.00. He reiterated his monthly expenses set forth
during the October 25, 2012 prerecoupment hearing. Appellant also listed additional monthly
expenses of $40.00 for Seattle Spine and Sports Medicine; $150.00 for Puget Sound Collections;
$375.00 for tithes; $480.00 for gasoline; and $400.00 balance for his surrendered automobile,

3

totaling $4,629.00. He submitted financial documents. Bank of America checking account
statements showed direct deposits on April 24, 2012 for $602.81, May 8, 2012 for $350.29 and
June 5, 2012 for $207.61 from Communitas Group. The statements also showed direct deposits
for $918.83 on July 10, 2012 and $341.88 on August 10, 2012 from Kitsap Tenant Payroll.
These direct deposits were made in appellant’s wife’s name. The bank statements indicated that
appellant transferred $5,613.93 from his savings account to his checking account during the
period March 14 to September 7, 2012.
In a January 2, 2013 decision, an OWCP hearing representative finalized the $2,934.53
overpayment, finding that appellant was not entitled to waiver of recovery of the overpayment.
The hearing representative found that OWCP did not make a $1,000.00 offset. The offset was
only $96.70 and OWCP properly considered the offsets in its calculations according to Board
legal precedent. The hearing representative further found that appellant’s monthly income
exceeded his monthly expenses by $50.00. Discrepancies in appellant’s testimony regarding his
lack of assets cast serious doubt on his claim that he would experience serious hardship in
repaying the overpayment. The hearing representative noted his statement that his only income
was his federal salary, but also noted that the Bank of America statements showed payroll
payments made to his wife. Appellant’s wife testified that they only had $192.00 in a bank
account, but a bank statement showed that $5,613.93 was transferred from appellant’s savings
account to his checking account. The hearing representative stated that appellant did not report
this asset on the Form OWCP-20. She allowed documented expenses for rent, food, clothing,
Puget Sound Collections, car note, insurance, electricity, water, garbage collection, gasoline,
diapers, school supplies, miscellaneous and over-the-counter medication. The hearing
representative disallowed expenses for Seattle Spine and Sports Medicine, cell phones, Internet,
tuition, car repairs, yard work, Harrison Medical Center, speech therapy, school supplies and
dentist in the amount of $842.00 because appellant had not submitted financial documents to
support these expenses. Based on the evidence of record the hearing representative found that
appellant could repay the overpayment in the amount of $100.00 every month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.5 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”6
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.7 OWCP regulations provide that compensation for wage loss due to
5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8116(a); R.H., Docket No. 09-1981 (issued June 11, 2010).

4

disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.8 An
employee is not entitled to compensation for total disability after returning to full-time work.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has received an overpayment of compensation as he was
paid total disability compensation for the period June 3 to 30, 2012 after his return to work at the
employing establishment effective June 2, 2012.10
However, OWCP has not properly
determined the amount of the overpayment.
OWCP determined that appellant received an overpayment of compensation in the
amount of $2,934.53. It, however, offset this amount with the under-withholding of health
benefits and basic and optional life insurance premiums and the underpayment of compensation
created when it failed to pay appellant compensation for a June 8, 2012 medical appointment.
Such offsets are not allowed, as they permit an unrestricted recovery of the offset portion of the
overpayment without regard to the relevant factors set forth in 20 C.F.R. § 10.441(a),11 which
deny administrative due process with respect to the amounts offset.12 The case will, therefore, be
remanded for OWCP to properly calculate the entire amount of the overpayment of
compensation and to consider waiver of the entire amount of the overpayment. After conducting
such further development as is deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant received an overpayment of compensation from June 3 to
30, 2012 as he received compensation for total disability after he returned to work. However, the
Board finds that the case is not in posture for determining the amount of overpayment.13

8

20 C.F.R. § 10.500.

9

M.J., Docket No. 09-469 (issued August 24, 2009).

10

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

11

This section states that in collecting an overpayment of compensation OWCP shall decrease later payment of
compensation by taking into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize any hardship.
12

Diana L. Booth, 52 ECAB 370, 373 (2001) (finding that OWCP’s offset practice denied administrative due
process rights with respect to the amount offset); Michael A. Grossman, 51 ECAB 673, 678 (2000).
13

As OWCP has not established the amount of overpayment, it is not necessary for the Board to address the issue
of waiver.

5

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed as to the fact of the overpayment. The decision is
set aside as to the amount of the overpayment and remanded for further action consistent with
this decision of the Board.
Issued: February 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

